Appellant again offers the complaint which is, in substance that this slot machine was in his possession temporarily, and that it was not being used or played at the time it was found by the police officers, and that therefore he was not guilty under Art. 630, Penal Code. The testimony showed that this machine seemed to be a fixture. A witness says that such machine was sitting in a steel cabinet that clamped around the botton of it, locked in this cabinet by means of a block of concrete; this cabinet that the machine was locked in weighed over five hundred pounds; it was necessary to tear the cabinet away from the machine with a wrecking bar; the top part of the machine was exposed where it could be used, and it was played by the officer.
We think the appellant, according to the testimony, was guilty of offending against the provisions of Art. 630, Penal Code, and that our views expressed in the original opinion herein correctly dispose of this matter.
The motion will be overruled.